Citation Nr: 1223543	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating greater than 40 percent for left leg varicose veins prior to January 13, 2009 and after April 1, 2009. 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

As discussed below, the issue on appeal has been recharacterized as reflected on the title page of this decision in light of a May 2012 rating decision which granted a temporary 100 percent evaluation for the Veteran's left leg varicose veins from January 13, 2009 to March 31, 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to January 13, 2009, the Veteran's left leg varicose veins were manifested by persistent edema, stasis pigmentation, and intermittent ulceration.

3.  On and after April 1, 2009, the Veteran's left leg varicose veins were manifested by persistent edema, stasis pigmentation, and intermittent ulceration.  


CONCLUSIONS OF LAW

1.  Prior to January 13, 2009, the criteria for an increased evaluation greater than 40 percent for the Veteran's left leg varicose veins were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2011).

2.  On and after April 1, 2009, the criteria for an increased evaluation greater than 40 percent for the Veteran's left leg varicose veins were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claim for an increased disability rating for service-connected left leg varicose veins, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating in September 2005.  The Veteran was sent letters dated in September 2005, February 2007, and August 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letters also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  In addition, the letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  He was also provided information concerning the rating criteria and effective date provisions.  Although the February 2007 and August 2008 notice letters were provided after the initial adjudication of the claim in January 2006, the claim was subsequently readjudicated in a February 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 VA examination obtained in this case is adequate, as it was based on a physical examination and provides medical information needed to address the rating criteria relevant to this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an April 2008 statement of the case (SOC) and September 2008 and February 2012 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (West 2002).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a February 2002 rating decision, the RO granted service connection for left leg varicose veins, and assigned an initial noncompensable evaluation, effective December 1, 2001, under 38 C.F.R. § 4.104, Diagnostic Code 7120.  By a July 2002 rating decision, the RO awarded an evaluation of 20 percent for the Veteran's left leg varicose veins, effective December 1, 2001, under 38 C.F.R. § 4.104, Diagnostic Code 7120.  In September 2005, the Veteran filed the present claim seeking an increased disability rating for his service-connected left leg varicose veins.  By a January 2006 rating decision, the RO denied an increased rating.  In January 2007, the Veteran filed a notice of disagreement.  By an October 2007 rating decision, the RO assigned a 40 percent evaluation for the Veteran's left leg varicose veins, effective September 28, 2005, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  In June 2008, the Veteran perfected his appeal.  Thereafter, a May 2012 rating decision assigned a temporary total disability evaluation for left leg varicose veins under 38 C.F.R. § 4.30, effective from January 13, 2009 to March 31, 2009, with the previous 40 percent evaluation resuming on April 1, 2009.  Because the Veteran was awarded the maximum benefit allowable by law during the period of January 13, 2009 through March 31, 2009, the Board will not address whether the Veteran is entitled to an increased rating during that time period.  

Under Diagnostic Code 7120, a 40 percent rating is awarded for varicose veins when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104. 

I.  Prior to January 13, 2009

In an October 2005 statement, the Veteran's wife reported that the Veteran had pain due to his varicose veins and ulcerates.  She noted that he had severe pounding and pressure in his lower legs due to a morning rush of blood and that he dreaded putting his feet on the floor.  She stated that the Veteran continued to work through the pain, but that he told her that he was unsure of how long he would actually be able to continue working.  She indicated that the Veteran elevated his legs after work instead of doing household chores, and that his leg pain had adverse effects on their sex life.

In December 2005, the Veteran underwent a VA examination.  The Veteran reported a long history of bilateral varicose veins.  He described a recent bout of ulcerations in his right foot, but did not indicate any in his left leg.  Treatment included antibiotics and compression stockings.  He complained of aching in both legs requiring the use of compression stockings.  He noted that he had to elevate his legs after working a 10-hour shift because his legs swelled.  He described chronic swelling in the bilateral legs as well as weakness, lack of endurance, and pain.  He reported that the pain was at least 5/10 every day with flares that go beyond 10/10.  He noted that he had constant pain and aching in his legs, which he described as a pulsating pressure and tingly pain.  He stated that his flares were when an ulcer broke out, and that precipitating factors included standing for a long period of time, sitting for a long period of time, driving, hiking, and getting out of bed in the morning.  Alleviating factors were noted to be elevating his legs, rest, and avoidance of activities that induce pain.  He reported that he used Tylenol PM for pain control at night.  He denied using any medication on a regular basis and denied the use of a brace, cane, or crutches.  He indicated that he used knee-high compression stockings, but that they did not relieve the swelling completely.  He described significant effects on his occupation, as he stands on his feet all day in his position as a supervisor at a plant.  He reported that he had to keep moving because when he stopped and was sedentary, the ache moved up his legs until he was able to elevate his legs.  He noted that he may eventually have to get a different job, especially if the ulcers continue and interfere.  He complained that he could not play all sports with his loved ones due to pain, but that he was a coach for his daughters' soccer and baseball teams.

Physical examination revealed the Veteran to have normal gait.  The lower extremity showed tortuous varicosities of 5.0 centimeters (cm.) on the dorsal foot, 7.0 cm. on the dorsal foot proximal to the distal, 9.0 cm. on the medial calf, 18.0 cm. in the posterior calf, 7.0 cm. on the lateral calf, and 8.0 cm. on the posterior knee.  There were many tortuous varicosities, including small ones that were difficult to measure.  The most prominent greater one was in the left saphenous vein.  There was no pitting edema of the extremity.  The feet, in dependent position, were purple in color and cool to touch.  The Veteran had 2+ bilateral dorsalis pedis pulses present and palpable.  The diagnosis was severe symptomatic varicose veins, bilaterally, with right less than left.

In a January 2007 notice of disagreement, the Veteran complained of symptoms including "swelling, eczema, and stasis pigmentation."  He stated that he had stasis pigmentation on the inner side of his ankle as well as the top of his foot.  He reported that he used Absorbase cream on his feet at night, but that he still had scaliness and itching.  He indicated that the swelling was so bad at times that he was unable to put his boot on and had to wear clogs.  He also noted that he wore compression stockings on a daily basis and that he had ulcers on the interior and exterior of his foot.  He complained of severe itching and pain and stated that, at times, he felt that his ability to perform his job was severely compromised.  The Veteran did not indicate whether the foot ulcers that he reported were located on his right foot or left foot.

In March 2007, the Veteran underwent a VA examination.  Although the VA examiner noted that the Veteran had varicose veins in both legs, the examiner stated that the examination would focus on the symptoms in the right leg.  The Veteran complained of constant pain in his bilateral legs and trouble getting comfortable.  He noted that the pain radiated down his legs and that he had swelling and aching in his feet.  The Veteran reported that he worked a 10-hour shift as a service manager for a linen company, and noted that he was on his feet a lot and also drove a truck.  He reported soreness and chronic swelling in his legs and feet, bilaterally.  He also described weakness, lack of endurance, and pain from 5/10 to 8/10.  He denied flares of ulcer breakout since 2005, but noted constant pain, which was aching and pulsating.  The Veteran indicated that he elevated his legs to rest, and denied taking any medication besides Tylenol PM at night for pain.  He stated that he used support stockings, particularly if he had a lot of swelling.  The Veteran noted that he coached his children's baseball and soccer games, and that he was worried that these activities would eventually be limited due to his varicosities.  The VA examiner reported that a May 2006 record reflected some stasis pigmentation and trace to 1+ pitting edema in the bilateral ankles.  On physical examination, the Veteran's gait was normal.  Both legs had varicosities.  The examiner reported primarily on examination of the right lower extremity, noting only that the left lower extremity had "many varicosities."  The diagnosis was severe symptomatic varicose veins in both legs with the right leg greater than the left and evidence of venostasis ulcer, healed, on the right ankle and tender, erythematous area on the top of the right foot.  

VA treatment records from September 2004 through January 2009 reveal complaints of and treatment for left leg varicose veins with ulcer.  In December 2005, the Veteran was fit for compression stockings due to his chronic venous hypertension with ulcer.  A December 2005 treatment record reflects a diagnosis of venous insufficiency, no current ulcerations.  The record indicates that the Veteran's most recent malleolar ulcerations needed three months to heal.  A May 2007 treatment record reveals that physical examination of the bilateral lower extremities showed 1+ edema and varicosities.  There were no openings or ulcerations.  Patellar deep tendon reflexes were intact, and there was no clubbing or cyanosis in the extremities.  There were positive distal posterior tibial and radial pulses and no carotid bruits.  The Veteran was instructed to elevate his feet and use compression hose as much as possible.  May 2008 treatment records reflect that the Veteran thought that a new ulceration from venous insufficiency might be starting on his left foot, which was unusual for him.  He denied any current open ulcerations.  Physical examination of the extremities showed obvious varicose veins with pitting edema, bilaterally, to the mid-shin.  There was a dusky rubor apparent, bilaterally, at the distal foot proximal to the toes and at the ankles on both the medial and lateral side.  There were no ulcerations.  Patellar deep tendon reflexes were intact, and there was no clubbing, cyanosis, or edema.  Distal posterior tibial pulses and radial pulses were positive.  The physician encouraged the Veteran to elevate his lower extremities as much as possible and continue use of the compression hose.  In November 2008, the Veteran complained of chronic venous ulcers with new open areas on the left medial ankle area.  The Veteran had 1+ bilateral pretibial edema and varicose veins.  Examination of the lower extremities showed 1+ bilateral pretibial edema to the knees with prominent varicose veins.  There was an ulcer on the left medial inframalleolar, which was about 1 cm. by 3 cm. without apparent infection.  The diagnosis was venous insufficiency with ulcer.  A December 2008 record reveals that the Veteran's ulcers were healing but that he still had a small one on the left ankle.  Physical examination revealed 1+ bilateral pretibial edema to the knees.  Posterior tibial pulses were intact.  There was a 1 cm. by 3 cm. deep white granulated based ulcer on the medial left ankle.  The diagnosis was venous insufficiency with healing ulcers.  Another December 2008 treatment record reflects that the Veteran had a longstanding history of venous insufficiency with recurrent malleolar ulcerations.  He had a left malleolar ulceration which was open for about one month.  The ulceration measured 1 cm. by 2 cm.  An Unna boot was applied.

In January 2009, the Veteran underwent a bilateral lower extremity venous duplex examination.  The left lower extremity scan revealed a patent common femoral vein, femoral vein in the thigh, and popliteal vein, all with reflux.  There were patent posterior tibial and peroneal veins with no evidence of reflux.  There was a patent greater saphenous vein with reflux from the saphenofemoral junction to the ankle.  Reflux was noted in the short saphenous vein.  There was an incompetent perforator mid-calf.  The findings were consistent with deep and superficial incompetence, bilaterally.  Another January 2009 record reflects that the Veteran struggled with intermittent malleolar ulcerations which caused considerable pain and discomfort.  He did not have drainage or infection and wore compression stockings regularly.  Examination showed venous stasis disease, bilaterally, with prominent nontender varicosities mainly below the knee.  There was also positive bilateral ankle/malleolar discoloration and small dime-sized ulcerations, left greater than right, without damage or cellulitis.  The pulses were palpable, bilaterally.  Later that month, the Veteran underwent a left greater saphenous vein stripping and stab plebectomy times 10.

The evidence of record prior to January 13, 2009 reflects that the Veteran's left leg varicose veins disorder was manifested by pain, edema, stasis pigmentation, and ulceration.  In that regard, although there is evidence of left leg persistent edema and stasis pigmentation, the evidence shows that there was, at most, intermittent ulceration and not persistent ulceration.  The medical evidence of record prior to January 2009 shows only one ulcer on the Veteran's left leg, first noted in VA treatment records from November 2008.  The same ulcer was found on examination in a December 2008 VA treatment record, but was noted to be healing.  A January 2009 VA treatment record indicates that the Veteran had intermittent malleolar ulcerations.  As the medical evidence of record shows that the Veteran had only one ulcer on his left leg prior to January 13, 2009, the evidence does not more nearly approximate the criteria for a 60 percent rating for left leg varicose veins prior to January 13, 2009, which requires evidence of "persistent ulceration."  38 C.F.R. § 4.104, Diagnostic Code 7120; see Hart, 21 Vet. App. 505.  Accordingly, an evaluation in excess of 40 percent is not warranted for left leg varicose veins prior to January 13, 2009.


II.  On and After April 1, 2009

During an August 2009 hearing before the Board, the Veteran complained of persistent edema, stasis pigmentosa, and chronic raw ulceration.  The Veteran noted a recent surgery in January 2009 on his left leg, where the doctor stripped the veins.  He had 15 cuts on his leg.  He reported that, since the surgery, the veins were gone but the other symptoms, including fatigue and swelling, remained.  He noted that the swelling in his left leg had actually worsened since the surgery.  In support of his claim, the Veteran submitted various color photographs depicting an ulcer and discoloration on the left foot.  He stated that the ulcer was painful and lasted two to three months.  The Veteran indicated that, due to swelling, there were days when he could not wear a shoe on his foot.  He also noted severe left foot pain.  The Veteran's wife reported that the Veteran could not do anything in the afternoons when he came home from work, such as household chores, due to pain.  She also stated that the Veteran's sleep was impacted by the pain in his legs.

VA treatment records from April 2009 through October 2009 reveal complaints of and treatment for left leg varicose veins and ulcers.  In April 2009, the Veteran reported that his left lower leg ulcer was healing well and was mildly pink at that time.  A May 2009 treatment record notes the Veteran's reports that his legs were significantly improved since his surgery.  He denied any wound-related issues and continued to wear compression stockings.  Examination showed a well-healed great saphenous vein stripping and stab plebectomy incisions with no ulceration.  The diagnosis was status post bilateral stab phlebectomies.  In September 2009, the Veteran presented to the VA Emergency Department with complaints of left ankle pain, swelling, and erythema.  He reported a three-day history of redness on the dorsal aspect of the left foot with swelling.  He also noted a fever without chills or rigors and drained energy.  Physical examination of the left leg showed soft tissue induration involving the dorsal aspect of the left foot with tissue overlying the lateral and medial malleoli which was also indurated.  There was warmth and redness in some of those areas with no clearly demarcated border to outline.  The Veteran could dorsiflex and plantar flex with the left foot without antagonism of pain.  He could bear weight and take a few steps but was antalgic.  The popliteal fossa and knee joint were unremarkable.  The diagnosis was likely cellulitis of the left lower extremity in the setting of venous stripping and chronic lower extremity edema.

In October 2009, the Veteran was admitted to the hospital with left leg cellulitis and fever.  The treatment records reflect that the Veteran had a post-operative groin abscess in February 2009 and cellulitis of the left lower extremity possibly twice in the prior four months.  The Veteran complained of an onset of left medial thigh discomfort and sensitivity the day before and indicated that he awoke that morning with shaking chills, freezing, and with medial thigh warmth and erythema.  Physical examination showed erythematous medial/posterior left thigh to popliteal space with the two largest areas measuring 6 cm. by 6 cm. and 20 cm. by 10 cm.  There was positive groin lymphadenopathy.  The vein stripping incisions were well-healed, bilaterally, with venous stasis changes, no venous ulcers, good skin integrity, and a small abrasion to the left dorsal surface of the foot.  The diagnosis was left leg cellulitis, seemingly recurrent, without clear nidus as venous stasis ulcers resolved and skin integrity appeared preserved.  A computed tomography (CT) scan of the left lower extremity revealed no evidence of air within the soft tissues of the proximal left lower extremity, specifically in the region of the left inguinal region.  There was irregular linear soft tissue stranding in a perivascular distribution in the left groin with no focal fluid collection.  Examination of the vessels of the left lower extremity was limited due to lack of intravenous contrast.  There were scattered enlarged left inguinal lymph nodes.  Examination of the visualized bones of the left lower extremity was negative.  There was no evidence of gas or fasciitis.  An ultrasound revealed an irregular 4 cm. heterogenous hypoechoic soft tissue change deep to the proximal thigh incision; left inguinal adenopathy with the largest node measuring 4.2 cm.; and edematous left proximal thigh fat consistent with cellulitis.  The discharge note reflects a diagnosis of left leg cellulitis.  Treatment included Cefazolin, Vancomycin, and Zosyn.  Left lower extremity ultrasound and CT scan did not indicate necrotizing fasciitis.  The Veteran was switched to oral Cephalexin and started on Penicillin for six months.  On discharge, the Veteran was stable and afebrile with a resolving rash.

In September 2010, the Veteran underwent a VA examination.  The Veteran complained of varicose veins, recurrent stasis ulcers, and cellulitis.  The Veteran underwent aligation of the left ankle perforating vein in June 2010.  The Veteran complained of chronic bilateral pain of 5/10, 2+ ankle edema which was worse with prolonged standing, a heavy feeling in the lower legs, and restless leg symptoms at night.  There was no history of vascular trauma; vascular neoplasm; aneurysm, arteriosclerosis obliterans, or thromboangiitis obliterans; or arteriovenous fistula.  There was a history of varicose veins in the left lower leg with persistent edema, persistent discoloration, pain which was constant and occurred at rest, as well as aching, fatigue, throbbing, and a heavy feeling.  These symptoms were relieved by elevation or compression hosiery.  Ulceration was present but not persistent, and reported to occur two to three times per year.  There was no history of erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or syndrome.  The Veteran estimated a total of 10 ulcers over the years with recurrent cellulitis.

Physical examination of the left lower extremity revealed edema which was not massive or boardlike.  There was stasis pigmentation or eczema at the left foot and ankle.  There was no ulceration.  Visible or palpable varicose veins included an 8 inch bulbous varicosities in the left popliteal fossa.  There were bilateral femoral scars and six surgical scars (like stab wounds) in the left lower leg with bilateral 1-2+ edema and stasis pigmentation of the feet and ankles.  The Veteran reported that he was employed as a laundry manager in a full-time capacity, and noted that he lost about two weeks from work in the prior 12-month period due to surgery and cellulitis.  The diagnoses were varicose veins, recurrent stasis ulcers, and cellulitis.  Exercise or exertion was not precluded by the condition, but the effect on occupation was significant, as the Veteran had lack of stamina, weakness or fatigue, and pain.  Other significant effects included leg edema and more pain on standing.  Effects on daily activities included moderate effect on exercise, sports, and traveling, but no effect on chores, shopping, recreation, feeding, bathing, dressing, toileting, or grooming.  The examiner reported the Veteran's symptoms as persistent edema and stasis pigmentation with intermittent ulceration and chronic 5/10 pain.

VA treatment records from September 2010 through February 2012 reveal continued treatment for left leg varicose veins.  In October 2010, the Veteran stated that his ulcers were healed but complained of ongoing edema.  The diagnosis was chronic venous insufficiency with resolution of ulcer.  A June 2011 treatment record notes the Veteran's complaints of leg swelling, pain, and fatigue.  He indicated that he was not wearing his stockings, as they made his knees worse.  Examination of the extremities revealed pretibial edema and varicose veins.  The diagnosis was venous insufficiency with stable symptoms.  In December 2011, the Veteran reported that his legs were getting worse and that he had fatigue at night.  He noted aching pain in the leg muscles and a sensation from his calf to his butt.  He complained of poor sleep due to leg pain.  Examination revealed pretibial edema.  The diagnosis was venous insufficiency with bothersome leg pain.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the service-connected left leg varicose vein disorder does not warrant a rating in excess of 40 percent on or after April 1, 2009.  The medical evidence of record on and after April 1, 2009 reflects that the Veteran had persistent edema and stasis pigmentation.  The medical evidence suggests that there was intermittent, but not persistent ulceration of the left leg.  The only medical evidence of a left leg ulcer on and after April 1, 2009 is an April 2009 VA treatment record which notes that an ulcer on the left leg was healing.  Treatment records from May 2009 through February 2012 are negative for any findings of left leg ulcers.  In addition, the September 2010 VA examiner concluded that there was a history of ulceration present, but that left leg ulceration was "not persistent" as it occurred only two to three times per year.  There was no ulceration on examination.  

The Board notes the Veteran's testimony during his August 2009 hearing that he had chronic raw ulceration of the left leg as well as the photographs that he submitted reflecting an ulcer on the left foot.  Nevertheless, by the Veteran's own admission during the September 2010 VA examination, he did not have left leg ulcerations more frequently than two to three times per year.  Accordingly, the Board concludes that the evidence does not show persistent ulceration of the left leg on and after April 1, 2009.  Without evidence of persistent ulceration of the left leg, the service-connected disability does not more nearly approximate the criteria for a 60 percent rating on and after April 1, 2009.  38 C.F.R. § 4.104, Diagnostic Code 7120; see Hart, 21 Vet. App. 505.  Accordingly, an evaluation in excess of 40 percent for a left leg varicose vein disorder is not warranted on and after April 1, 2009.

III.  Other Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left leg varicose vein disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria to evaluate the Veteran's left leg varicose vein disorder reasonably describe the Veteran's disability level and symptomatology during all time periods pertinent to the appeal, and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.104, Diagnostic Code 7120 reasonably describe the Veteran's disability level and symptomatology during all time periods pertinent to the appeal, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  A higher disability evaluation is provided for additional manifestations of varicose veins under Diagnostic Code 7120, but as discussed above, the Veteran's service-connected disability does not meet the criteria for a higher disability evaluation under the rating criteria.  Moreover, the Veteran has not contended that his service-connected disability has caused frequent periods of hospitalization or marked interference with employment.  Although the Veteran noted that his disability impacted his employment, he continues to work full-time as a laundry manager with no significant time lost from work due to his left leg disability.  The Veteran's disability has not been shown to affect him in an unusual or exceptional way.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected left leg varicose veins.  As noted above, the Veteran continues to work full-time as a laundry manager.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected left leg varicose veins prior to January 13, 2009, is denied. 

Entitlement to a disability rating in excess of 40 percent for service-connected left leg varicose veins on and after April 1, 2009, is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


